IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISTOPHER MANNISO,                 §
                                     §      No. 228, 2020
            Plaintiff Below,         §
            Appellant,               §      Court Below—Superior Court
     v.                              §      of the State of Delaware
BRIAN TAYLOR and                     §
AINE TAYLOR                          §      C.A. No. N19C-02-118
                                     §
            Defendants Below,        §
            Appellees.               §

                         Submitted: January 6, 2021
                         Decided:   January 11, 2021

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                   ORDER
     This 11th day of January, 2021, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

June 16, 2020 Order.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                            Justice